IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0790
                               Filed June 20, 2018


IN THE INTEREST OF K.H.-K.,
Minor Child,

R.H., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Buchanan County, Stephanie C.

Rattenborg, District Associate Judge.



       Father appeals from an order terminating his parental rights pursuant to

Iowa Code chapter 232 (2017). AFFIRMED.



       John J. Sullivan of Sullivan Law Office, P.C., Oelwein, for appellant father.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Tammy L. Banning of Tammy L. Banning, P.L.C., Waterloo, guardian ad

litem for minor child.



       Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                           2


MCDONALD, Judge.

       This case involves the termination of a parent’s rights pursuant to Iowa

Code chapter 232 (2017). Ricky appeals from an order terminating his parental

rights in his child K.H.-K. (born 2016).       The child’s mother consented to the

termination of her parental rights and does not appeal.               On appeal, Ricky

challenges the sufficiency of the evidence supporting the statutory grounds

authorizing the termination of his parental rights and argues termination of the

parent-child relationship is not in the best interest of his child.

       This court reviews termination proceedings de novo. See In re A.M., 843
N.W.2d 100, 110 (Iowa 2014). The statutory framework authorizing the termination

of a parent-child relationship is well established and need not be repeated herein.

See In re A.S., 906 N.W.2d 467, 472–73 (Iowa 2018) (setting forth the statutory

framework). “The State has the burden to prove its case by clear and convincing

evidence. Clear and convincing evidence is more than a preponderance of the

evidence and less than evidence beyond a reasonable doubt. It is the highest

evidentiary burden in civil cases. It means there must be no serious or substantial

doubt about the correctness of a particular conclusion drawn from the evidence.

This significant burden is imposed on the State to minimize the risk of an erroneous

deprivation of the parent’s fundamental liberty interest in raising his child.” In re

M.S., 889 N.W.2d 675, 679 (Iowa Ct. App. 2016).

       We first address the sufficiency of the evidence supporting the grounds

authorizing the termination of Ricky’s parental rights. Where, as here, “the juvenile

court terminates parental rights on more than one statutory ground, we may affirm

the juvenile court’s order on any ground we find supported by the record.” In re
                                         3

A.B., 815 N.W.2d 764, 774 (Iowa 2012). We turn our attention to Iowa Code

section 232.116(1)(e). That provision authorizes the termination of parental rights

where “[t]here is clear and convincing evidence that the parents have not

maintained significant and meaningful contact with the child during the previous

six consecutive months and have made no reasonable efforts to resume care of

the child despite being given the opportunity to do so.”            Iowa Code §

232.116(1)(e)(3). Significant and meaningful contact

      includes but is not limited to the affirmative assumption by the
      parents of the duties encompassed by the role of being a parent.
      This affirmative duty, in addition to financial obligations, requires
      continued interest in the child, a genuine effort to complete the
      responsibilities prescribed in the case permanency plan, a genuine
      effort to maintain communication with the child, and requires that the
      parents establish and maintain a place of importance in the child’s
      life.

Iowa Code § 232.116(1)(e)(3). Reasonable effort requires more than a single act

and is viewed in conjunction with the significant and meaningful contact

requirement. See In re T.S., 868 N.W.2d 425, 437 (Iowa Ct. App. 2015).

      Here, there is clear and convincing evidence supporting termination of

Ricky’s parental rights pursuant to section 232.116(1)(e). The child was removed

from the care of the mother due to her substance abuse. At the time of removal,

Ricky was the putative father, but he refused any involvement until testing

confirmed his paternity. Because of his refusal to be involved, Ricky was not a

placement option. From the time paternity was established in September 2016 to

the time of the termination hearing in March 2018, Ricky had little interaction with

the child. Ricky told the caseworkers he had no interest in visiting the child, and

he backed up his statements with deliberate inaction. Over the pendency of the
                                             4


case, Ricky exercised visitation only sporadically for a total of approximately twelve

supervised visits. On most occasions, Ricky cancelled scheduled visits. Ricky did

not provide financial support for the child. Ricky also failed to make reasonable

efforts to resume the care of his child by following the case plan. He would not

engage in drug testing despite repeated requests. He refused to sign release

forms for any substance-abuse or mental-health information.           He refused to

engage in parenting services. He would not communicate with service providers.

He was described as “defiant, argumentative, disrespectful, blaming others,

demanding, and uncooperative.” When asked why he refused to comply with the

case plan, Ricky testified “there was no reason why I had to buy something that

was mine.” In other words, he had no reason to expend the effort to obtain

something that was already his.

       Rather than assuming the duties of being a parent, Ricky actively rejected

the duties of being a parent. There is clear and convincing evidence supporting

this ground authorizing the termination of Ricky’s rights. See In re J.M., No. 17-

2073, 2018 WL 1182544, at *4 (Iowa Ct. App. Mar. 7, 2018) (finding section

232.116(1)(e) requires more than minimum efforts to maintain significant and

meaningful contact); In re D.W., No. 17-0281, 2017 WL 1735934, at *3 (Iowa Ct.

App. May 3, 2017) (affirming termination where “[o]ther than sporadic attendance

at visitation, the father did not comply with any of the case plan requirements” and

noting “Significant and meaningful contact is defined as more than just visitation,

it requires ‘a genuine effort to complete the responsibilities’ set forth in the case

permanency plan, to communicate with the child, and to ‘establish and maintain a

place of importance in the child’s life”).
                                          5


       Ricky also contends termination is not in the child’s best interest. We “give

primary consideration to the child’s safety, to the best placement for furthering the

long-term nurturing and growth of the child, and to the physical, mental, and

emotional condition and needs of the child.” In re P.L., 778 N.W.2d 33, 39 (Iowa

2010). When determining best interest, it is important to consider both the long-

term and short-term interests of the child. See In re J.E., 723 N.W.2d 793, 798

(Iowa 2006).

       We conclude there is clear and convincing evidence establishing the

termination of Ricky’s parental rights is in the best interest of the child. Ricky has

shown little interest in his child. By his own admission, Ricky has a limited bond

with the child. Ricky has not demonstrated any capacity to meet the social and

emotional needs of the child. In contrast, the child has been thriving in a loving

foster home since June 2017. Also at the home is K.H.-K.’s younger half-sister,

and the two share a close bond. The child is safe and well integrated into the

foster family. The foster mother testified that the family is willing to adopt K.H.-K.

While Ricky has recently expressed a desire to begin complying with services, the

child should not have to wait. “It is well-settled law that we cannot deprive a child

of permanency after the State has proved a ground for termination under section

232.116(1) by hoping someday a parent will learn to be a parent and be able to

provide a stable home for the child.” A.B., 815 N.W.2d at 777. K.H.-K. deserves

permanency. We conclude that termination of Ricky’s parental rights is in the

child’s best interest.
                                       6


       For these reasons, we affirm the juvenile court order terminating Ricky’s

parental rights in K.H.-K.

       AFFIRMED.